DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2003/0041365 to Sanchez in view of “The Processing, Structure and Properties of Elastomeric Fibers” to Otaigbe.
Regarding Claims 1-13
	Sanchez teaches a generally tubular substrate comprising an inner surface, an outer surfaces, a top side, a bottom side, a left side, a right side, a front end, a rear end and a shell, wherein the shell includes an inner surface and an outer surface covering the substrate completely (Sanchez, abstract, figs 1-4). Sanchez teaches that the substrate may comprise a hydrophilic/water absorbing material such as a cotton/synthetic combination (Id., paragraphs [0014], [0049]). Sanchez further teaches that a flexible material such as Lycra may be used in the substrate component (Id., claim 10, paragraph [0015]). Sanchez teaches that a hydrophobic, wicking, elastomeric, polyurethane fiber such as elastane having the formula of claim 14, such as Lycra may be used in the shell component (Id., paragraphs [0014]-[0016]).
	Sanchez teaches that the shell may be formed from Lycra/Spandex, but does not specifically teach the values of m or n of the claimed structure. However, Otaigbe teaches the structure of Lycra/Spandex comprises the claimed structure (Otaigbe, sections 11.1-11.3, figure 11.1).  Otaigbe teaches that exemplary spandex configurations comprise molecular weights of approximately 40-90,000 g/mol wherein the soft segment is approximately 2,000 g/mol comprises 65-70% by weight of the polymer (Id.). This results in an m values of approximately 13-32 which overlaps the claimed range of from 1 to 100. A polymer by definition has a large number of repeat units, as opposed to an oligomer and therefore necessarily comprises a value of n greater than 5. In order to surpass the upper limit of n=1000, the molecular weight of the hard segment in the given example would need to be approximately 30 or below and is therefore not possible. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate of Sanchez, wherein the lycra/spandex component comprised the typical structure taught by Otaigbe , motivated by the desire to form a conventional substrate utilizing the desired materials. Alternatively, Otaigbe teaches that by varying the molecular weights of the segments, and the ratio of the soft to the hard segments, a broad range of physical properties can be obtained such as hard/soft, brittle/tacky (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to it would have been obvious to one of ordinary skill to adjust, vary and optimize the ranges of the m and n values, such as within the claimed range, motivated by the desire to form a conventional elastomer shell material based on the totality of the teachings of the prior art combination.
Regarding the invention being a wristband, article of athletic apparel, or adapted to be worn proximate the wrist, forearm, and/or head of a user, these limitations are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Alternatively, regarding the limitations directed to a wrist band, or article of athletic apparel, recited in the preamble, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since Sanchez teaches a substantially similar structure and composition as the claimed invention, which is used for an identical purpose, the invention of Sanchez is suitable for use as claimed.
Regarding Claims 6-7
As set forth above, Sanchez teaches the substrate may comprise cotton and synthetic fibers, and the substrate may comprise elastane fibers. Sanchez does not specifically teach that the substrate comprises a composite of approximately 80 percent cotton and approximately 20 percent elastane. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a conventional athletic band comprising both elastane fibers and cotton fibers, motivated by the desire to form a conventional athletic band possessing both the water absorbing properties of the cotton and the water wicking and elastomeric properties of the elastane fibers. It should be noted that the relative amounts of each fiber is a result effective variable.  As the amount of cotton fibers increases, the material exhibits increased water absorption and decreased elasticity and water wicking ability.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of cotton and elastane fibers, such as within the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the relative amounts of the fibers in order to form a conventional athletic having the optimal blend of both water absorbing and water wicking/elasticity characteristics.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sanchez as applied to claims 1-13 above, in view of US Pub No. 2007/0028356 to Cabauy.
Regarding Claims 15 and 16
Sanchez does not appear to teach that the shell material comprises a knit mesh of polyester or a combination of four of the claimed materials. However, Cabauy teaches an athletic garment comprising a knitted mesh formed of polyester, or a combination of polyester, nylon, polyethylene, polypropylene, Kevlar and cotton (Cabauy, abstract, paragraph [0007], [0040], [0046], claim 8). Sanchez teaches that the mesh material provides excellent breathability to the garment (Id., paragraph [0022]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite material, and to utilize a polyester knit mesh or multicomponent fabric as taught by Cabauy, as the shell material of the composite, motivated by the desire to utilize a fabric which optimizes the breathability of the athletic apparel. 
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sanchez as applied to claims 1-13 above, in view of US Pub No.2016/0120986 to Anderson.
Regarding Claims 17 and 18
	Sanchez does not appear to teach the inclusion of an antimicrobial or an antifungal. However, Anderson teaches a fabric material useful in making articles of clothing such as wrist bands, head bands, arm bands and other athletic garments, which delivers active material such as antifungal or antimicrobial to the wearer (Anderson, abstract, paragraph [0048], [0121], and [0129]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite material and to include the antifungal and antimicrobial compounds as taught by Anderson, motivated by the desire to form a conventional athletic garment which prevents or actively treats infections and/or disease. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786